Exhibit 10.2


KENNEDY-WILSON HOLDINGS, INC.
SECOND AMENDED AND RESTATED 2009 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), is made effective as of _________, 2017 (the
“Effective Date”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and ____________ (the “Awardee”).
WITNESSETH:
WHEREAS, the Company has adopted the Kennedy-Wilson Holdings, Inc. Second
Amended and Restated 2009 Equity Participation Plan (as may be amended from time
to time, the “Plan”) for the benefit of its employees, nonemployee directors and
consultants and the employees, nonemployee directors and consultants of its
affiliates, and
WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided.
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
1.Definitions.
To the extent not defined herein, terms used in this Agreement which are defined
in the Plan shall have the same meanings as set forth in the Plan.
2.    Award of Restricted Shares.
The Committee hereby awards to the Awardee ______ Restricted Shares. All such
Restricted Shares shall be subject to the restrictions and forfeiture provisions
contained in Sections 4, 5 and 6, such restrictions and forfeiture provisions to
become effective immediately upon execution of this Agreement by the parties
hereto.
3.    Stock Issuance.
The Awardee hereby acknowledges that the Restricted Shares are issued in book
entry form on the books and records as kept by the Company’s transfer agent,
shall be registered in the name of the Awardee and a stock certificate
evidencing the Restricted Shares shall not be delivered to the Awardee until the
Awardee satisfies the vesting requirements contained in Sections 4 or 5. In the
event that a stock certificate is delivered to the Awardee before the vesting
requirements are satisfied and all Restrictions imposed pursuant to this
Agreement have lapsed, the Awardee hereby acknowledges that such stock
certificate shall bear the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Kennedy-Wilson Holdings,
Inc., effective as of __________, 2017. Copies of such Agreement are on file in
the offices of the Secretary, Kennedy-Wilson Holdings, Inc., 151 S. El Camino
Drive, Beverly Hills, CA 90212.”
4.    Vesting.
Subject to Sections 5 and 6 below, and pursuant to the terms of this Agreement
and the Plan (and as summarized on Exhibit A attached hereto), up to one-third
(1/3rd) of the Restricted Shares subject hereto shall be eligible to vest and no
longer be subject to Restrictions on each Vesting Date to the extent that the
Company’s Return on Equity goals set forth on Exhibit A attached hereto are
satisfied for the applicable Performance Year (each such term as defined below),
subject to the Awardee being an employee of the Company or an Affiliate thereof
through the applicable Vesting Date. As soon as reasonably practicable following
the end of each Performance Year (but in no event later than thirty (30) days
after the end of the Performance Year), the Committee shall determine (each such
date of determination by the Committee, a “Vesting Date”) the Company’s Return
on Equity for the applicable Performance Year, the Vesting Percentage with
respect to such Performance Year and the number of Restricted Shares subject
hereto that have become vested and no longer subject to Restrictions as of the
Vesting Date (which shall be determined by multiplying one-third (1/3rd) of the
total Restricted Shares subject hereto by the applicable Vesting Percentage,
with any fractional Restricted Share rounded as determined by the Company). To
the extent that any Restricted Shares subject to vesting on a particular Vesting
Date do not become vested and no longer subject to Restrictions as of such
Vesting Date for any reason, such Restricted Shares shall immediately be
forfeited as of such date without consideration therefor, and the Awardee shall
have no further right or interest in or with respect to such Restricted Shares.
    Notwithstanding the foregoing, in the event that a Change of Control occurs
prior to the end of any Performance Year and the Awardee remains in continued
employment with the Company or an Affiliate thereof until at least immediately
prior to the Change of Control, a number of Restricted Shares equal to the
product of (x) the number of then-outstanding Restricted Shares multiplied by
(y) the Vesting Percentage calculated assuming that the Company’s Return on
Equity for each remaining applicable Performance Year is attained at Target
Level (as set forth on Exhibit A) (with any fractional Restricted Share rounded
as determined by the Company) shall automatically become fully vested and no
longer subject to Restrictions as of the date of such Change of Control.
For purposes of this Agreement, the following terms shall have their respective
meanings set forth below:
(a)     “Adjusted Net Income” (after subtraction of the Bonus Pool for the
applicable Performance Year) equals, for any Performance Year, net income before
depreciation and amortization, the Company’s share of depreciation and
amortization included in income from unconsolidated investments, share-based
compensation, merger related expenses, loss on early extinguishment of corporate
debt and after net income attributable to noncontrolling interests before
depreciation and amortization.
(b)     “Average Book Equity” equals, with respect to any Performance Year, the
average of the beginning balances (of each calendar quarter during such year,
i.e., January 1, April 1, July 1, October 1) of the Company’s shareholders’
equity less goodwill, determined in accordance with generally accepted
accounting principles.
(c)     “Bonus Pool” means, with respect to any Performance Year, the Company’s
cash bonus pool for such year, as determined by the Committee.
(d)     “Performance Year” shall mean each of the Company’s fiscal year ending
December 31, 2018, the Company’s fiscal year ending December 31, 2019 and the
Company’s fiscal year ending December 31, 2020.
(e)     “Return on Equity” means, for any Performance Year, the ratio of
Adjusted Net Income (after subtraction of the Bonus Pool for the applicable
year) for such Performance Year to the Company’s Average Book Equity for such
Performance Year.
(f)     “Vesting Percentage” means, with respect to any Performance Year, the
“Vesting Percentage” determined in accordance with Exhibit A attached hereto,
which is a function of the Company’s Return on Equity for such fiscal year.
5.    Termination of Employment.
Notwithstanding the foregoing, the following provisions shall apply in the event
that the Awardee’s employment with the Company and its Affiliates terminates
prior to the Awardee’s fully satisfying any of the vesting requirements set
forth in Section 4:
(a)    Subject to Section 5(b) below, if the Awardee’s employment with the
Company and its Affiliates shall be terminated by reason of the Awardee’s death
or Total and Permanent Disability, in any such event, all then-unforfeited
Restricted Shares subject to vesting thereafter shall remain outstanding and be
eligible to become vested and no longer subject to Restrictions on each
subsequent Vesting Date to the extent that the Company’s Return on Equity goals
set forth on Exhibit A attached hereto are satisfied for the applicable
Performance Year (as determined in accordance with Exhibit A and Section 4
above) and without regard to the requirement the Awardee be an employee of the
Company and/or its Affiliates as of the Vesting Date. To the extent that any
Restricted Shares subject to vesting on such Vesting Date do not become vested
and no longer subject to Restrictions as of such Vesting Date for any reason,
such Restricted Shares shall immediately be forfeited as of such date without
consideration therefor and the Awardee shall have no further right or interest
in or with respect to such Restricted Shares.
(b)    Notwithstanding anything to the contrary in this Section 5, if (i) the
Awardee’s employment with the Company and its Affiliates terminates due to the
Awardee’s death or Total and Permanent Disability and (ii) a Change of Control
occurs following such termination of employment but prior to the end of any
Performance Year ending after the date of such termination of employment, a
number of Restricted Shares equal to the product of (x) the number of
then-outstanding Restricted Shares multiplied by (y) the Vesting Percentage
calculated assuming that the Company’s Return on Equity for each applicable
Performance Year is attained at Target Level (as set forth on Exhibit A) (with
any fractional Restricted Share rounded as determined by the Company) shall
automatically become fully vested and no longer subject to Restrictions, as of
the date of such Change of Control.
(c)    If the Awardee’s employment with the Company and its Affiliates shall be
terminated for any reason other than as set forth in Section 5(a), then except
as otherwise set forth in a written agreement between the Awardee and the
Company or an Affiliate thereof, all of the Awardee’s then-unforfeited
Restricted Shares shall thereupon be cancelled and forfeited as of the date of
such termination of employment without consideration therefor and the Awardee
shall have no further right or interest in or with respect to such Restricted
Shares.
6.    Restriction on Transferability.
Except as otherwise provided in the Plan and subject to Section 5, the
Restricted Shares shall not be transferable unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 4.
In addition, notwithstanding anything herein or in the Plan to the contrary, the
Awardee shall not, without the consent of the Committee (which may be withheld
in its sole discretion), sell, pledge, assign, hypothecate, transfer, or
otherwise dispose of (collectively, “Transfer”) any vested Restricted Shares
prior to the earlier to occur of (a) the third (3rd) anniversary of the date on
which such Restricted Shares become vested under Section 4 or 5 and such shares
are no longer subject to Restrictions and (b) the occurrence of a Change of
Control (the “Transfer Restrictions”); provided, however, that the Transfer
Restrictions shall not apply to (i) any Transfer of shares to the Company, (ii)
any Transfer of shares in satisfaction of any withholding obligations with
respect to the Restricted Shares, or (iii) any Transfer following the
termination of the Awardee’s employment with the Company and its Affiliates,
including without limitation by will or pursuant to the laws of descent and
distribution. Any Transfer of the Restricted Shares which is not made in
compliance with the Plan and this Agreement shall be null and void and of no
effect.
7.    Voting and Dividend Rights.
The Awardee shall have the voting rights of a stockholder of Common Stock with
respect to the Restricted Shares. Any dividends declared on the Common Stock
with respect to unvested Restricted Shares shall not be paid to the Awardee on a
current basis, but shall instead accumulate and be paid to the Awardee in a lump
sum on the date (if any), and only to the extent, that the underlying Restricted
Shares vest. The Awardee’s right to any unpaid dividends with respect to
unvested Restricted Shares that are forfeited, cancelled or otherwise terminate
without having vested shall be forfeited, cancelled and shall terminate upon the
forfeiture, cancellation or termination of the underlying Restricted Shares. Any
amounts that may become distributable in respect of dividends declared or paid
on the Common Stock shall be treated separately from the Restricted Shares and
the rights arising in connection therewith for purposes of Section 409A of the
Code (including for purposes of the designation of time and form of payments
required by Section 409A of the Code).
8.    Regulation by the Committee.
This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee, including, without limitation,
any question relating to the vesting conditions set forth in Section 4.
9.    Withholding.
The Company and its Affiliates shall be entitled to deduct and withhold the
minimum amount necessary in connection with the Awardee’s Restricted Shares to
satisfy its withholding obligations under any and all federal, state and/or
local tax rules or regulations.
10.    Amendment.
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.
11.    Plan Terms.
The terms of the Plan are hereby incorporated herein by reference.
12.    Effective Date of Award.
The award of each Restricted Share under this Agreement shall be effective as of
the Effective Date.
13.    Awardee Acknowledgment.
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.


[Signature page follows]



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.


AWARDEE:
 
KENNEDY-WILSON HOLDINGS, INC.
 
 
 
________________________________
____________
 
By:                  
 

 
Its:               
 





EXHIBIT A
Vesting Criteria for the
Kennedy Wilson Second Amended and Restated 2009 Equity Participation Plan
for Restricted Stock Awards to Employees


I.
All calculations will be reviewed and approved by the Compensation Committee of
the Board and their decisions will be final and conclusive and set forth in the
minutes of their meetings.



II.
Vesting of award: Except as provided in the Restricted Stock Award Agreement
with respect to a Change of Control, one-third (1/3rd) of the Restricted Shares
will be eligible to vest in annual installments over three (3) years, subject to
an employment requirement and the Company’s Return on Equity for the applicable
Performance Year, as described in Section III below and in the Restricted Stock
Agreement. Dividends declared with respect to unvested Restricted Shares will be
held by the Company and paid as and when (and only to the extent that) such
shares vest as set forth in the Restricted Stock Award Agreement.



III.
The Vesting Percentage for any Performance Year will be determined as follows:



 
Return on Equity
Vesting Percentage
 
Less than 7.5%
0%
Threshold Level
7.5%
33.3%
Target Level
10%
66.7%
Maximum Level
12.5% or greater
100%



In the event that Return on Equity falls between the Threshold Level and the
Target Level, the Vesting Percentage shall be determined using straight line
linear interpolation between the Threshold Level and Target Level Vesting
Percentages specified above, and in the event that Return on Equity falls
between the Target Level and the Maximum Level, the Vesting Percentage shall be
determined using straight line linear interpolation between the Target Level and
Maximum Level Vesting Percentages specified above.






 
 
 










